UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-16185 ENCRYPTAKEY, INC. (Exact name of registrant as specified in its charter) New Jersey 22-3720628 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 19200 Von Karman Avenue, Suite 500, Irvine, CA (Address of principal executive offices) (949) 622-5433 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes RNo £ The number of shares of common stock outstanding as of March 31, 2008 was EncryptaKey, Inc. Form 10-Q For the Quarter ended March 31, 2008 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Financial Statements F-1 Balance Sheets as of March 31, 2008 (unaudited) and December 31, 2007 F-2 Statements of Operations for the Three months ended March 31, 2008 and 2007 and from June 24, 2003 (inception) toMarch 31, 2008(unaudited) F-3 Statements of Stockholder's Equity from June 24, 2003 (inception) to March 31, 2008(unaudited) F-4 Statements of Cash Flows for the Three months ended March 31, 2008 and 2007 and from June 24, 2003 (inception) toMarch 31, 2008(unaudited) F-5 Notes to Financial Statements (unaudited) F-6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3 Quantitative and Qualitative Disclosures About Market Risk 6 Item 4 Controls and Procedures 6 PART II OTHER INFORMATION Item 1 Legal Proceedings 7 Item 1A Risk Factors 7 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3 Defaults Upon Senior Securities 7 Item 4 Submission of Matters to a Vote of Security Holders 7 Item 5 Other Information 7 Item 6 Exhibits 8 SIGNATURES 9 CERTIFICATIONS 2 Item 1. Financial Statements MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors EncryptaKey, Inc. (A Development Stage Company) We have reviewed the accompanying balance sheets of EncryptaKey, Inc. (A Development Stage Company) as of March 31, 2008, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the three-month periods ended March 31, 2008 and 2007, and from inception on June 24, 2003 to March 31, 2008.These interim financial statements are the responsibility of the Corporation’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists of principally applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the balance sheet of EncryptaKey, Inc. (A Development Stage Company) as of December 31, 2007, and the related statements of income, and cash flows for the year then ended (not presented herein); and in our report dated June 12, 2008, we expressed an unqualified opinion with a going concern paragraph on those financial statements.In our opinion, the information set forth in the accompanying balance sheet as of December 31, 2007 is fairly stated, in all material respects, in relations to the balance sheet from which it has been derived. /s/ Moore & Associates, Chartered Moore & Associates, Chartered Las
